DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3, 5-8, 11-16 and 18-22 are pending.  Claims 1-3, 5-8, 11-12, 14, 16 and 18 are the subject of this FINAL Office Action.  Claims 13, 15 and 19-22 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
Applicants previously elected the species of 0.001mm layer thickness, 1 as integer, 2 zones/3D objects and “bulk material” in the reply filed on 08/11/2021.  These elections are in direct conflict with newly amended claim 1 as explained below.
The elected claims are directed to forming a layer of build material that is the same thickness as another “reference layer,” then performing a “binding action” (e.g. eject ink, coalescing agent, binder, etc.; or move inkjet head; etc.).  Applicants elected integer of one such that “selecting a first resolution by setting a second thickness as a multiple of [1] and said first thickness of said reference layer” equals “material layer” with second thickness same as “first thickness of said reference layer.”
The specification defines “bulk material” as “any material which may be used to form a 3D product by performing a binding action on the bulk material.”  This encompasses conventional powders of metal, ceramic, polymer, etc.
New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-8, 11-12, 14, 16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  
Specifically, it is not clear if the “integer” in claim 1 step b is the same as the integer of step e, much less the integer of claim 2 or claim 12.  Applicants elected integer of one.  Claim 1 states “b) selecting a first resolution by setting a first material layer thickness, said first material layer thickness being set as a multiple of an integer and said reference layer thickness” and “e) selecting a second resolution by setting a second material layer thickness, said second material layer thickness being set as a multiple of an integer and said reference layer thickness”; yet also states “said material layer thickness of said second zone being different from said material layer different from said first resolution of said first zone.”  First, this last statement is inconsistent with the election of species, and claim 2.  Applicants elected integer of one.  Claim 2 states “whereby said integer is within the range of 1-10 000.”  If “said material layer thickness of said second zone being different from said material layer thickness of said first zone, whereby said second resolution of said second zone is different from said first resolution of said first zone,” then they necessarily cannot be integers of one.
Second, Applicants use the same word “integer,” which introduces confusion as to whether the integer in step b is the same as the integer in step.  Claim 1 states the thicknesses are different which necessarily means the integers are not one and are different.  Claim 12 explicitly states there are two different integers.  Yet, claim 2 infers the integers are the same and can include the same thicknesses by including singular integer of one.  Thus, the metes and bounds of this critical integer(s) is/are entirely unclear.

Prior Art
The following prior art is pertinent to different layer thicknesses in 3D printing: US 2016/0107387; US 2016/0318251; US5192469; WO 2014/199231 A2; US 20170239932; US 20180093419; US 20180169935; US 20190009574; US 20160263838; US 20170021565; US 20180000570.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743